(M

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JULlBZDl‘i

Stork. U.s. mama: a. Bankruptcy
Courts for ma District of Columbla

ANTHONY P. LANE, )
)
Plaintiff, )
)
V. ) Civil Action No.
, [Li—[£19.4-
UNITED STATES, )
) C
Defendant. ) V 
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis with his pro se civil complaint. The Court will grant the application, and dismiss

the complaint.

The Court has reviewed plaintiff’s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
forjudgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to

 

\nl

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Stated brieﬂy, the complaint is unintelligible. The Court cannot identify the particular
wrongs the United States allegedly has committed. As drafted, the complaint utterly fails to set
forth a short and plain statement of plaintiffs claims, and it therefore will be dismissed. See,

e.g.. Cqﬁeld v. Williams, No. 96-5072, 1997 WL 68271, at *1 (DD. Cir. Jan. 15, 1997)
(afﬁrming dismissal of “complaint and various pleadings [which] fail to provide sufﬁcient
information for appellees or the court to discern what appellees allegedly did wrong”); Poblere v.
Goldberg, 680 F. Supp. 2d 18, 20-21 (D.D.C. 2009) (dismissing complaint that “lacks essential
elements such as a description of the alleged transactions, identiﬁcations of parties involved. and

the dates and places of key events” for its failure to comply with Rule 8(a)).

An Order consistent with this Memorandum Opinion is issued separately.

     

United Sta ‘

   

I istrict Judge

DATE:

“11an